     Case 1:19-cv-01398-DAD-JDP Document 21 Filed 09/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARIEL M. SIMON and ULISES SIMON,                   Case No. 1:19-cv-01398-DAD-JDP

12                        Plaintiffs,                   ORDER DIRECTING THE CLERK’S
                                                        OFFICE TO CLOSE THE CASE
13            v.

14                                                      ECF No. 20
     UNITED STATES OF AMERICA,
15
                          Defendant.
16

17            On September 11, 2020, the parties filed a stipulation of dismissal with prejudice signed
18   by all parties pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The court therefore
19   directs the clerk’s office to close the case.
20
     IT IS SO ORDERED.
21

22
     Dated:        September 14, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26

27

28
